         Case 1:17-cv-10519-NMG Document 39 Filed 06/26/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 CYNTHIA L. MERLINI,

                Plaintiff,                         Civ. A. No. 1:17-cv-10519-NMG

        vs.

 CANADA,

                Defendant


            JOINT MOTION FOR ENTRY OF AGREED PROCEDURAL ORDER

       Without prejudice to their respective arguments concerning this Court’s jurisdiction,

substantive issues, and other procedural issues, the parties, Cynthia L. Merlini and Canada,

jointly move for an order that will enable them to attempt to resolve this matter through

mediation. While dates have not yet been finalized, the parties anticipate that they will be able to

attend a mediation in August 2020. Accordingly, the parties respectfully jointly move for an

order as follows:

       1.      The status conference now set for June 29, 2020, shall be cancelled. In lieu

thereof, the parties shall jointly advise the Court on or before August 31, 2020, whether

mediation is ongoing or has been terminated and whether or not the matter has been resolved by

agreement. Either party may terminate mediation by written notice to the other party at any time,

whereupon the parties shall promptly advise the Court that mediation has been terminated.

       2.      The parties’ agreement to mediate and this Order are without prejudice to any

jurisdictional, substantive, or other procedural arguments either party may raise.
             Case 1:17-cv-10519-NMG Document 39 Filed 06/26/20 Page 2 of 3



           3.       If mediation is terminated without resolving this matter, Canada’s answer or other

responsive pleading under Fed. R. Civ. P. 12 shall be due 21 days after written notice by either

party of termination of the mediation, subject to further order of this Court.

                                             Respectfully submitted,

    CYNTHIA L. MERLINI                                       CANADA

    By her attorney:                                         By its attorneys:

    /s/ Theodore J. Folkman                                  /s/ Simon A. Steel

    Theodore J. Folkman (BBO No. 647642)                     Chrisann Leal (BBO No. 566402)
    FOLKMAN LLC                                              CURTIN, MURPHY & O’REILLY, P.C.
    53 State Street, Suite 500                               31 Saint James Avenue, 3rd Floor
    Boston, MA 02109                                         Boston, MA 02116
    (617) 219-9664                                           (617) 574-1700
    ted@folkman.law                                          cleal@cmopc.com

                                                             Tony K. Lu (BBO No. 678791)
                                                             DENTONS US LLP
                                                             One Beacon Street, Suite 25300
                                                             Boston, MA 02108
                                                             (617) 235-6817
                                                             tony.lu@dentons.com

                                                             Simon A. Steel (pro hac vice)1
                                                             Laura A. Seferian (pro hac vice)
                                                             DENTONS US LLP
                                                             1900 K Street NW
                                                             Washington, DC 20006
                                                             (202) 496-7077
                                                             simon.steel@dentons.com
                                                             laura.seferian@dentons.com

Dated: June 26, 2020




1
    Not admitted in DC. Authorized to practice in federal courts under D.C. Court of Appeals Rule 49(c)(3).
         Case 1:17-cv-10519-NMG Document 39 Filed 06/26/20 Page 3 of 3



                  CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(2)

       I hereby certify that Defendant has conferred with Plaintiff and Plaintiff assents to this
motion.

                                              /s/ Simon A. Steel
                                                  Simon A. Steel



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to all parties as identified on the NEF on June 26, 2020.

                                              /s/ Simon A. Steel
                                                  Simon A. Steel
